ITEMID: 001-22640
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: APPOLONOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Vladimir Mikhaylovich Appolonov, is a Russian national. He was born in 1925 and lives in Kazan.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant brought proceedings against the Government and the Ministry of Finance. He claimed that the value of his personal savings, which he had deposited with the Savings Bank, had significantly dropped following economic reforms, and that the State had not properly discharged its obligation to revalue the deposits in the Savings Bank (Сберегательный банк) in order to offset the effects of inflation, even though it had assumed that obligation under the Law on Revaluation and Protection of the Savings of Citizens of the Russian Federation enacted on 10 May 1995 (Федеральный закон «О восстановлении и защите сбережений граждан Российской Федерации», hereinafter – “Savings Act”).
On 17 June 1999, the Presninskiy District Court of Moscow (Пресненский районный суд г. Москвы) dismissed the applicant’s case, having found that the current legislation did not create a right to compensation as claimed by the applicant.
On appeal, this finding was confirmed by the Moscow City Court (Московский городской суд) on 22 September 2000. It was held, inter alia, that the applicant had benefited from preliminary compensation in respect of his savings pending the launch of the full-scale compensation envisaged in the Savings Act.
On 28 January 2000, the Ministry of Finance informed the applicant that his devalued savings would be converted into special bonds as set out in the Savings Act only after all the necessary subordinate legislation had been passed.
By Section 1 of the Savings Act, the State guarantees the restoration and preservation of the value of monies deposited with the Savings Bank before 20 June 1991. The Act recognises guaranteed savings as an internal State debt secured by State property and assets at the Government’s disposal. It provides that savings shall be converted into special State bonds guaranteeing a purchasing power equivalent to that of the national currency in 1990. Section 12 provides that the conversion shall be carried out on the basis of relevant federal laws.
Pending full implementation of the Savings Act, several presidential decrees and governmental orders have been passed to enable certain socially vulnerable groups of the population to receive partial reimbursement of their savings, e.g. Presidential Decrees no. 733 of 16 May 1996 and no. 1269 of 2 December 1997, Government Regulations no. 677 of 30 June 1998, no. 553 of 20 May 1999, no. 352 of 19 April 2000, no. 222 of 19 March 2001, no. 152 of 13 March 2002.
